Citation Nr: 0717684	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, type II, claimed as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to 
November 1952 and from December 1952 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

On his February 2005 substantive appeal (VA Form 9), the 
veteran indicated that he wanted to appear before a Veterans 
Law Judge for a hearing at his local RO office.  However, in 
December 2006, he submitted a signed, written statement 
indicating that he wished to withdraw his request for this 
hearing.  Therefore, the Board finds that all due process has 
been met with respect to the veteran's hearing request.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied service 
connection for diabetes mellitus.  The veteran was notified 
of the decision that same month and did not initiate an 
appeal.  Until the present time, that was the last final 
rating decision denying the claim for service connection for 
diabetes mellitus on any basis.

2.  The evidence added to the record since the March 2003 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence submitted since the March 2003 rating decision 
wherein the RO denied service connection for diabetes 
mellitus is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was completed when the RO issued a November 2003 
letter prior to the May 2004 rating decision.  This notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to VA.  The veteran was also informed of what 
constituted new and material evidence, which was necessary to 
reopen his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the veteran's application to reopen his claim is being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.


II.  Analysis

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310(a).

The veteran's claim is partially based on the theory that 
service connection is warranted based on a special 
presumption for exposure to herbicide agents.  Specifically, 
under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309(e), such disease shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include type II diabetes mellitus.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

According to a fact sheet distributed by the Veterans 
Benefits Administration (VBA) in September 2003, the 
Department of Defense has confirmed that Agent Orange was 
used along the Korean demilitarized zone from April 1968 
through July 1969 to defoliate the fields of fire between the 
front line defensive positions and the south barrier fence.  
The treated area was a strip of land 151 miles long and up to 
350 yards wide from the fence to north of the "civilian 
control line."  There is no indication that the herbicide 
was sprayed in the demilitarized zone itself.  Both the 2nd 
and 7th Infantry Divisions, United States Army, had units in 
the affected area at the time Agent Orange was being used.  
Within the 7th Infantry Division, the units included the 1-
17th Infantry, 2-17th Infantry, 1-73rd Armor, and 2-10th 
Cavalry.  Field artillery, signal, and engineer troops also 
were supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

The evidence of record prior to the March 2003 rating 
decision included the veteran's service medical records.  
They are negative for any complaints or diagnoses related to 
type II diabetes mellitus.

The veteran's service personnel records indicate that he had 
service in Korea from August 1967 to August 1968.  He was 
attached to the 508th USASA Group.

A September 1982 VA hospitalization record shows the veteran 
denied a history of diabetes.

VA outpatient treatment records show an assessment of 
hyperglycemia in February 1985, and an August 1988 VA 
outpatient record shows a diagnosis of diabetes.

In November 1988, the veteran underwent VA examination.  He 
indicated that for 20 to 30 years, he had been told he was 
borderline diabetic.  However, he was not given medication 
until three years ago.  He was on no special diet.  Following 
examination, the veteran was diagnosed with diabetes 
mellitus, type II.  There was no evidence of diabetic 
retinopathy.

In a September 2002 written statement, the veteran's 
representative indicated that the veteran was claiming 
entitlement to service connection for type II diabetes 
mellitus due to his tour of duty in the Korean demilitarized 
zone.

The March 2003 rating decision denied entitlement to service 
connection for diabetes mellitus because, although the 
veteran claimed he was exposed to Agent Orange while serving 
in Korea, no evidence was submitted that confirmed this 
contention or allowed the RO to verify that the veteran was 
exposed to Agent Orange in service.  Therefore, new and 
material evidence had not been submitted since a prior 
unappealed denial in 1989, and the veteran's claim was not 
reopened.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Following the veteran's claim to reopen, received in 
September 2003, additional records were obtained that showed 
the veteran continued to be diagnosed with type II diabetes 
mellitus.

In January 2003, the veteran underwent VA Agent Orange 
examination.  He indicated that he was potentially exposed to 
Agent Orange in Korean in 1967 and 1968.  He stated he was 
with the Second Division near the demilitarized zone and 
worked in intelligence.  He was in several remote areas where 
peripheries were kept clear by means of mowing.  The veteran 
also believed that chemicals or defoliants were used to keep 
these areas clear.  He did not handle chemical directly and 
was not involved in spraying chemicals.  He did not recall 
ever seeing spraying from aircraft.  The veteran did not see 
spraying of chemicals directly but did see areas where 
perimeters had been cleared of all foliage.  The veteran 
indicated that he was first told he was borderline diabetic 
in the 1970s.  Following examination, the diagnosis was 
diabetes.  The examiner indicated that the veteran had 
possible exposure to Agent Orange in Korea in 1967 and 1968.

In a November 2003 response, the National Personnel Records 
Center indicated there were no records of exposure to 
herbicides with regard to the veteran.

In April 2004, the veteran submitted a photograph of his 
receipt of the Army Commendation Medal.

In August 2004, the veteran submitted a map of Korea, showing 
the area where he was stationed, and additional service 
personnel records showing he was a member of the 508th USASA 
Group.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for type 
II diabetes mellitus.  While the VA medical records and Army 
service records are new, in that they were not of record at 
the time of the previous decision, they are not material 
because they do not relate to an unestablished fact necessary 
to substantiate the veteran's claim.

As a starting point, the Board notes that none of the new 
evidence shows that the veteran served or visited in the 
Republic of Vietnam within the meaning of VA regulation, and 
he does not contend otherwise.  In addition, while the 
veteran contends he was exposed to Agent Orange while serving 
in Korea, none of the service records added to the claims 
file show he was attached to one of the specific units of the 
2nd and 7th Infantry Divisions confirmed by the Department of 
Defense as having been exposed to Agent Orange from April 
1968 to July 1969.  Information added to the record is 
repetitive of previously known information regarding the 
veteran's service with the 508th USASA Group.  While the 
veteran indicated during his January 2003 VA examination that 
he was part of the Second Division, his service personnel 
records show only that he was a member of the 508th USASA 
Group.  Therefore, no new evidence has been added to the 
claims file to show the veteran was ever exposed to 
herbicides while in Korea.  Thus, none of the evidence added 
to the claims file regarding the veteran's service raises a 
reasonable possibility of substantiating the claim, and it is 
not material to his claim of service connection on this 
basis.  The Board notes that the National Personnel Records 
Center indicated there was no record of the veteran having 
been exposed to herbicides.  Since this does not tend to show 
he had exposure in service, this is also not material 
evidence.  Based on the record, the Board finds that new and 
material evidence as to presumptive regulations for Agent 
Orange exposure was not added to the veteran's claims file 
following the March 2003 rating decision.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309, 3.313.

In addition, no new evidence was added to the claims file to 
support the veteran's claim of entitlement to service 
connection for type II diabetes mellitus on a direct basis.  
Added medical evidence shows the veteran was diagnosed with 
this disorder, a fact already noted on previously associated 
medical records.  Moreover, none of the added evidence shows 
that diabetes mellitus, type II was manifested within one 
year from separation of service.  While the veteran indicated 
during his January 2003 VA examination that he was first told 
that he was borderline diabetic in the 1970s, he made the 
same contention in the November 1988 VA examination report.  
Moreover, no new evidence has been added to the record to 
relate the veteran's diagnosis to any incidents in service.  

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for type II diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for type II diabetes 
mellitus is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


